 Case 1:20-cr-00001-LEK Document 6 Filed 01/16/20 Page 1 of 2             PageID #: 15


                                        MINUTES



 CASE NUMBER:            1:20-CR-00001-LEK
 CASE NAME:              United States of America v. Anabel Cabebe
 ATTYS FOR PLA:          Kenneth M. Sorenson
                         Gregg Paris Yates
                         Megan Crawley, FBI
 ATTYS FOR DEFT:         Michael Jay Green


       JUDGE:      Kenneth J. Mansfield         REPORTER:        C6 - FTR

       DATE:       01/16/2020                   TIME:            2:35 p.m. - 3:00 p.m.


COURT ACTION: EP: INITIAL APPEARANCE, WAIVER OF INDICTMENT,
ARRAIGNMENT AND PLEA TO THE SUPERSEDING INFORMATION held.

Defendant is present, not in custody.

Charge has been received.

Defendant sworn, questioned by the Court. Consent to Rule 11 Plea In a Felony Case
Before United States Magistrate signatures verified and filed. Waiver of Indictment
signatures verified, approved and filed. Memorandum of Plea Agreement signatures
verified and filed. Court informs Defendant of sentencing guidelines, possible departure
from sentencing guidelines, supervised release, etc.

Mr. Sorenson recites the essential elements and the summary of evidence against the
Defendant.

Plea of GUILTY to the Felony Information entered by the Defendant. R&R signed,
objections to recommendation are waived unless they are filed within 14 days. Pre-
Sentence report ordered from USPO.

SENTENCING as to the Felony Information set for May 28, 2020 at 3:30 p.m. before
Judge Leslie E. Kobayashi.
 Case 1:20-cr-00001-LEK Document 6 Filed 01/16/20 Page 2 of 2   PageID #: 16


Bail previously set forth shall remain in full effect.

Government will move to dismiss the superseding indictment in
1:17-cr-00101-LEK-2 as to the defendant after sentencing.

Submitted by: Juliet Parker, Courtroom Manager.
